COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS





WILBUR G. METZ,

                                    Appellant,

v.

MAURICE W. SULLIVAN AND
KATHRYN G. CROSBY, TRUSTEES OF
THE SULLIVAN/CROSBY TRUST,

                                    Appellees. 

§
 
§
 
§
 
§
 
§

§



No. 08-09-00294-CV

Appeal from
County Court at Law No 5

of El Paso County, Texas

(TC # 2008-4055)



 

 

 




MEMORANDUM OPINION

            This appeal is before the Court on its own motion to determine whether it should be
dismissed.  Because Appellant has not filed a brief or a motion for extension of time, we dismiss the
appeal for want of prosecution.
            On March 24, 2011, the Clerk of this Court notified Appellant that his brief was past due and
that no motion for extension of time had been received.  The Clerk also informed the parties of the
Court’s intent to dismiss the appeal for want of prosecution unless, within ten days of the notice, a
party responded showing grounds to continue the appeal.  To this date, no one has responded to the
Clerk’s letter.
            This Court has the authority to dismiss an appeal for want of prosecution when the appellant
has failed to file his brief in the time prescribed and gives no reasonable explanation for the failure
to do so.  Tex.R.App.P. 38.8(a)(1); Elizondo v. City of San Antonio, 975 S.W.2d 61, 63 (Tex.App.--San Antonio 1998, no pet.).  Accordingly, we dismiss the appeal for want of prosecution.  


May 11, 2011                                                              
                                                                                    ANN CRAWFORD McCLURE, Justice

Before Chew, C.J., McClure, and Rivera, JJ.